Fourth Court of Appeals
                               San Antonio, Texas
                                      July 8, 2019

                                  No. 04-19-00069-CV

              IN RE ESTATE OF JOHN WILLIAM MUELLER, Deceased,

                      From the County Court, Atascosa County, Texas
                                   Trial Court No. 7702
                         Honorable Susan D. Reed, Judge Presiding


                                     ORDER
    The Appellee’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The Appellee’s brief is due on August 8, 2019.



                                               _________________________________
                                               Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court